            Case 1:20-cv-00706-DLC Document 171 Filed 06/29/20 Page 1 of 3




      Steven A. Reed
      Partner
      +1.215.963.5603
      steven.reed@morganlewis.com



June 29, 2020

VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re:       Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-
          00706-DLC

Dear Judge Cote:

I write on behalf of Defendants Vyera Pharmaceuticals, LLC, Phoenixus AG, Kevin Mulleady,
and Martin Shkreli (collectively, “Defendants”) to move the Court to compel the State Plaintiffs
to produce documents and data that they have in their custody and control that are relevant to the
above-captioned litigation. In sum, the seven Plaintiff states (“State Plaintiffs”) have refused to
produce any documents in response to Defendants’ joint discovery requests other than the
documents already produced by the Federal Trade Commission (“FTC”) and the New York
Attorney General (“NYAG”). The State Plaintiffs have also refused to provide any discovery
concerning purchases of, and reimbursements for, Daraprim by the State Plaintiffs, whether
directly or through their state agencies. These extreme positions are fundamentally at odds with
the claims the State Plaintiffs have asserted, and with their obligations under Fed. R. Civ. P.
26(b)(1).

The State Plaintiffs allege in the Amended Complaint that the Defendants’ conduct has harmed
“consumers” and the “general economy” in their states. (ECF No. 87, Am. Compl. ¶¶ 342, 347-
49, 352, 356). In their prayer for relief, the State Plaintiffs seek “equitable monetary relief” under
state statutes that provide for restitution and “restoration” of losses sustained as a result of the
alleged unlawful conduct. (Id., Prayer for Relief ¶ 17).1 The State Plaintiffs have also confirmed
that they are pursuing their claims “in their parens patriae capacity.” (Ex. A, June 9, 2020 Email
from J. Kasha to N. Kaufman).

1
  See, e.g., New York Executive Law § 63(12) (“[T]he attorney general may apply, in the name of the people of the
state of New York, . . . for an order . . . directing restitution and damages.”); N.C. Gen. Stat. § 75-15.1 (court may
order “restoration of any moneys or property . . . obtained by any defendant as a result of such violation”); 73 P.S. §
201-4.1 (“[T]he court may in its discretion direct that the defendant or defendants restore to any person in interest any
moneys or property, real or personal, which may have been acquired by means of any violation of this act.”).



                                                              Morgan, Lewis & Bockius       LLP

                                                              1701 Market Street
                                                              Philadelphia, PA 19103                 +1.215.963.5000
                                                              United States                          +1.215.963.5001
         Case 1:20-cv-00706-DLC Document 171 Filed 06/29/20 Page 2 of 3


Hon. Denise L. Cote
June 29, 2020
Page 2 of 3

In an effort to obtain discovery concerning the State Plaintiffs’ factual allegations and the
“equitable monetary relief” they seek, Defendants served requests for production of documents
and interrogatories on each of the State Plaintiffs on May 1, 2020, including requests seeking
documents, data, and information concerning purchases of, and reimbursements for, Daraprim in
each state. In response, the State Plaintiffs have taken the following positions:

 1. They “do not intend to produce any additional documents in response to Defendants’
    Joint First Request for Production of Documents,” other than those already produced by
    the FTC and the NYAG. (Ex. B, June 19, 2020 Email from S. Zain to Defense Counsel;
    see also Ex. C, Am. Suppl. Resps. to Req. for Production Nos. 1-18).

 2. They refuse to provide any discovery concerning sales/reimbursements in their
    respective jurisdictions because they each contend that they are not seeking damages, and
    that the “measure of equitable monetary relief is not expected to be based on purchases
    or reimbursements by a particular agency, person or entity.” (Ex. C, Am. Suppl. Resps.
    to Req. for Production Nos. 14-18; Ex. D, Am. Suppl. Resps. to Joint Interrog. Nos. 7-
    10; Ex. E, June 22, 2020 Email from Jeremy Kasha to Defense Counsel).

 3. They refuse to produce any information from their state agencies that purchased or made
    reimbursements for Daraprim on the grounds that the agencies are not under the control
    of their State Attorneys General. (Ex. C, Resps. to Req. for Production Nos. 14-18).

The discovery Defendants seek is directly relevant to the State Plaintiffs’ allegations that
consumers in their states – and the states themselves – have been injured by the challenged
conduct. Having made those factual allegations, Plaintiffs cannot deny Defendants the opportunity
to take fact discovery of documents, data, and information that is indisputably “relevant to
[Plaintiffs’] claim[s].” Hernandez v. Office of the Comm’r of Baseball, 331 F.R.D. 474, 476
(S.D.N.Y. 2019) (quoting Fed. R. Civ. P. 26(b)(1)).

Information concerning purchases of, and reimbursements for, Daraprim made by each state is
also directly relevant to the State Plaintiffs’ claims for “equitable monetary relief,” because the
statutes under which the State Plaintiffs have brought their claims provide for restitution of
amounts paid to the Defendants. The State Plaintiffs cannot establish those amounts without
showing how much each state paid.

Finally, the State Plaintiffs cannot pursue claims in parens patriae and at the same time claim that
they have no control over information in the possession of their state agencies that is relevant to
those claims. Pennsylvania law, for example, gives the Attorney General “the right to access at
all times to the books and papers of any Commonwealth agency necessary to carry out his duties.”
71 P.S. § 732-208.

Accordingly, Defendants respectfully request that the State Plaintiffs be compelled to: (1) produce
documents responsive to Requests for Production of Documents Nos. 1-18; and (2) identify likely
sources of documents and data in response to Interrogatory Nos. 2-3 and 7-10.
        Case 1:20-cv-00706-DLC Document 171 Filed 06/29/20 Page 3 of 3


Hon. Denise L. Cote
June 29, 2020
Page 3 of 3

Respectfully submitted,



Steven A. Reed

Counsel for Defendants Vyera
Pharmaceuticals, LLC and Phoenixus AG



CC: All Counsel of Record
